UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7736



WARREN CHASE; CURTIS L. WRIGHT,

                                          Plaintiffs - Appellants,

          and


MARC CANNADI; TROY L. JONES-BEY; DWAYNE
DOUCETT; GREGORY LAWRENCE; JOHN R. ASHBY;
KEVIN FULLER; JAMES SYDNOR; TERRY DORSEY;
CHARLES THOMAS; JAMES FOLKS; DAVID BRIGHT;
TYRESE JORDAN; MICHAEL L. TALLEY; JEAN BERNARD
GERMAIN;   ANTHONY   HUGHLEY;   SAMUEL   PARR;
THADDEUS DONALDSON; RAYMOND PLUNKETT; EDWARD
W. JEFFERSON; DARLOS HUTTON; G. W. JONES,

                                                       Plaintiffs,

          versus


MARYLAND   CORRECTIONAL   ADJUSTMENT   CENTER,
dietary department, the dietary contractors
and each of its dietary employees, workers and
custodians; CORRECTIONAL FOOD SERVICES MANAGE-
MENT, an independent contractor; C.F.M., AN
INDEPENDENT CONTRACTOR; THOMAS R. CORCORN,
Warden;   LISA   ALEXANDER,  Corporal;   DONNA
HANSEN, Lieutenant; SIZZLER, Dietary Employee;
MARVE MORRISON; PAT DONOVAN; JAMES SMITH,
Chief of Security; CECILE LEAK; STUART SIMMS,
Secretary Department of Public Safety; WILLIAM
W. SONDERVAN; JACK KAVANAGH, Assistant Commis-
sioner; FRANK C. SIZER, JR., Chief Commis-
sioner; FEDERAL BUREAU OF INVESTIGATION;
DEPARTMENT OF HEALTH AND MENTAL HYGIENE; STATE
OF MARYLAND, DEPARTMENT OF PUBLIC SAFETY AND
CORRECTIONAL SERVICES, division of support
services; UNITED STATES DEPARTMENT OF JUSTICE,
Civil Rights Division; MS. KENYON,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
00-1509-CCB)


Submitted:   March 14, 2002              Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Warren Chase, Curtis L. Wright, Appellants Pro Se. John Joseph
Curran, Jr., David Phelps Kennedy, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland; William Fitts Ryan, Jr.,
Christopher Bowie Lord, WHITEFORD, TAYLOR & PRESTON, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Warren Chase and Curtis Wright appeal the district court’s

order    granting   summary   judgment   to   the   Maryland   Correctional

Adjustment Center and several of its employees.          Chase and Wright

claimed that the prison diet was in violation of the Eighth Amend-

ment’s bar against cruel and unusual punishment.         We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Chase v. Maryland Correction, No. CA-00-1509-CCB (D.

Md. filed Sept. 24, 2001; entered Sept. 25, 2001).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                    3